Per Curiam.

The motion for leave to proceed further herein in forma pauperis is denied' for the reason that the Court, upon examination of .the unprinted record herein submitted, finds that there is no substantial *488Federal question presented upon which jurisdiction for certiorari could be based, application for which is therefore also denied on the authority of Tracy v. Ginzberg, 205 U. S. 170, 178; Bonner v. Gorman, 213 U. S. 86, 91; Central Land Co. v. Laidley, 159 U. S. 103, 112. The costs already incurred herein by direction of the Court shall be paid by the clerk from the special fund in his custody as provided in the order of October 29, 1926.
Lulu Mignon Murphy, pro se. No appearance for respondents.